Exhibit 10.1
AMKOR TECHNOLOGY, INC.
2009 VOTING AGREEMENT
This Voting Agreement (this “AGREEMENT”) is made and entered into as of
March 26, 2009 by and among Amkor Technology, Inc., a Delaware corporation (the
“COMPANY”), James J. Kim (“MR. KIM”), and 915 Investments, LP (collectively, the
“INVESTORS”). Capitalized terms contained and not otherwise defined herein shall
have the meaning ascribed to such terms in the Note Purchase Agreement (defined
below).
RECITALS
     A. The Company proposes to issue up to $250 million in aggregate principal
amount of Convertible Senior Subordinated Notes due 2014 (the “NOTES”),
convertible into shares of the Company’s common stock, $0.001 par value (the
“COMMON STOCK”) pursuant to the terms and conditions of the Note Purchase
Agreement (the “PURCHASE AGREEMENT”) of even date herewith (the “FINANCING”), of
which Investors will purchase at least $150 million in aggregate principal
amount and up to $200 million in aggregate principal amount.
     B. Investors and their affiliates are the beneficial owners (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “EXCHANGE
ACT”); all references in this Agreement to “beneficial ownership” or like terms
shall be deemed to be references to beneficial ownership by Investors, their
affiliates and other persons or entities with whom they are acting in concert as
so defined) of such number of shares of the outstanding capital stock of the
Company, and such number of shares of capital stock of the Company issuable upon
the exercise of outstanding options and warrants and conversion of notes, as is
indicated on the signature page of this Agreement.
     C. In consideration of the execution of the Purchase Agreement by the
Company, Investors (in their capacity as such) have agreed to vote the Shares
(as defined below) over which Investors have voting power, in the manner set
forth below.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, and other consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
     1. SHARES. During the term of this Agreement, Investors agree to vote all
shares of Common Stock issued upon conversion of the Notes (the “SHARES”) in
accordance with the provisions of this Agreement. For purposes of this
Agreement, Shares shall not include any securities of the Company of which
Investors are the beneficial owners immediately prior to the Closing of the
Financing or any securities of the Company acquired by Investors other than upon
conversion of the Notes subsequent to the date of this Agreement. In this
regard, the parties recognize that certain shares of Company Common Stock
issuable upon conversion of the Company’s 6.25% convertible Subordinated notes
due 2013 are subject to a Voting Agreement dated as of November 18, 2005 by and
among the Company, Mr. Kim and the other Investors

 



--------------------------------------------------------------------------------



 



named therein (the “2005 Voting Agreement”). The parties hereto agree that the
obligations of Mr. Kim and the Company under the 2005 Voting Agreement shall not
be affected by the execution, delivery or performance of this Agreement.
     2. VOTING. Until this Agreement is terminated pursuant to Section 3 hereof,
Investors agree to vote and cause to be voted all Shares beneficially owned,
either directly or indirectly, by them in a neutral manner on all matters
submitted to the stockholders of the Company for a vote, whether required by the
Company’s charter or bylaws, pursuant to the Delaware General Corporation Law or
otherwise, including, but not limited to, the election of directors or a Change
of Control Transaction (as defined below); provided, however, that to the extent
that the Investors and their affiliates shall beneficially own, in the
aggregate, securities of the Company representing less than forty-one and
six-tenths percent (41.6%) of the then-outstanding voting power of the Company,
then the Investors shall not be required to vote in a neutral manner such number
of the Shares equal to the difference of (i) (x) the number of shares of Common
Stock entitled to vote as of the record date set for any matter submitted for a
vote of stockholders of the Company multiplied by (y) .416, less (ii) the total
number of shares of Common Stock beneficially owned by the Investors in the
aggregate on the record date set for such stockholder vote other than the
Shares. In such instances, the Investors shall be entitled to vote a number of
Shares in a non-neutral manner in direct proportion to such Investors’
beneficial ownership of voting securities of the Company. For purposes of this
Agreement, “neutral manner” means in the same proportion to all other
outstanding voting securities of the Company (excluding any and all voting
securities beneficially owned, directly or indirectly, by Investors) that are
actually voted on a proposal submitted to the Company’s stockholders for
approval. By way of example only, if 100,000 voting securities that are not
beneficially owned by Investors are cast with 60,000 of such shares voting “For”
a proposal, 30,000 of such shares voting “Against” a proposal, and 10,000 of
such shares abstaining, Investors shall vote sixty percent (60%) of the Shares
“For” the proposal, thirty percent (30%) “Against” the proposal and abstain with
respect to ten percent (10%) of the Shares. The term “vote” shall include any
exercise of voting rights whether at an annual or special meeting of
stockholders or by written consent or in any other manner permitted by
applicable law.
     3. TERMINATION. This Agreement shall terminate upon the earlier of (i) such
time as no principal amount of the Notes remain outstanding and the Investors or
their affiliates no longer beneficially own any Shares; (ii) the consummation of
a Change of Control Transaction; or (iii) the mutual agreement of the Company
and Investors. “CHANGE OF CONTROL TRANSACTION” means either (a) the acquisition
of the Company by another entity by means of any transaction or series of
related transactions to which the Company is party (including, without
limitation, any stock acquisition, tender offer, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes) that
results in the voting securities of the Company outstanding immediately prior
thereto failing to represent immediately after such transaction or series of
transactions (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the entity that controls such surviving
entity) a majority of the total voting power represented by the outstanding
voting securities of the Company, such surviving entity or the entity that
controls such surviving entity; provided, however, that the Financing or
conversion of the Notes pursuant to the terms of the

2



--------------------------------------------------------------------------------



 



Purchase Agreement shall not constitute a Change of Control Transaction; or
(b) a sale, lease or other conveyance of all or substantially all of the assets
of the Company.
     4. ADDITIONAL SHARES. In the event that subsequent to the date of this
Agreement any shares or other securities (other than pursuant to a Change of
Control Transaction) are issued on, or in exchange for, any of the Shares by
reason of any stock dividend, stock split, consolidation of shares,
reclassification or consolidation involving the Company, such shares or
securities shall be deemed to be Shares for purposes of this Agreement.
     5. REPRESENTATIONS AND WARRANTIES OF INVESTORS. Investors hereby represent
and warrant to the Company that, as of the date hereof, (i) Investors are the
beneficial owner of the shares of Common Stock, and the options, warrants and
other rights to purchase shares of Common Stock, set forth on the signature page
of this Agreement, with full power to vote or direct the voting of the Shares
for and on behalf of all beneficial owners of the Shares; (ii) the Shares, when
issued, will be free and clear of any liens, pledges, security interests,
claims, options, rights of first refusal, co-sale rights, charges or other
encumbrances of any kind or nature (other than pursuant to the terms of
restricted stock agreements as in effect on the date hereof); (iii) Investors do
not beneficially own any voting securities of the Company other than the shares
of Common Stock, and options, warrants and other rights to purchase shares of
Common Stock, set forth on the signature page of this Agreement; (iv) Investors
have and will have full power and authority to make, enter into and carry out
the terms of this Agreement; (v) the execution, delivery and performance of this
Agreement by Investors will not violate any agreement or court order to which
the Notes or Shares are subject, including, without limitation, any voting
agreement or voting trust; and (vi) this Agreement has been duly and validly
executed and delivered by Investors and constitutes a valid and binding
agreement of Investors, enforceable against Investors in accordance with its
terms.
     6. LEGENDING OF SHARES. If so requested by the Company, Investors hereby
agree that the Shares shall bear a legend stating that they are subject to this
Agreement.
     7. FIDUCIARY DUTIES. Investors are signing this Agreement solely in their
capacity as an owner of their respective Shares, and nothing herein shall
prohibit, prevent or preclude Mr. Kim from taking or not taking any action in
his capacity as an officer or director of the Company.
     8. MISCELLANEOUS.
          (a) Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
faxed, e-mailed, mailed, or delivered to each party as follows: (i) if to the
Investors, at the Investors’ address, facsimile number or e-mail address set
forth in the Company’s records, or at such other address, facsimile number or
e-mail address as such Investors shall have furnished the Company in writing, or
(ii) if to the Company, at Amkor Technology, Inc., Attn: Chief Financial
Officer, or at such other address or facsimile number as the Company shall have
furnished to Investors in writing, with a copy to Robert Sanchez, Esq., Wilson
Sonsini Goodrich & Rosati, 650 Page Mill Road, Palo Alto, California 94304. All
such notices and communications will be deemed effectively given

3



--------------------------------------------------------------------------------



 



the earlier of (i) when received, (ii) when delivered personally, (iii) one
business day after being delivered by facsimile or e-mail (with receipt of
appropriate confirmation), (iv) one business day after being deposited with an
overnight courier service of recognized standing or (v) four days after being
deposited in the U.S. mail, first class with postage prepaid. With respect to
any notice given by the Company under any provision of the Delaware General
Corporation Law or the Company’s charter or bylaws, Investors agree that such
notice may be given by facsimile or by electronic mail. In the event of any
conflict between the Company’s books and records and this Agreement or any
notice delivered hereunder, the Company’s books and records will control absent
fraud or error.
          (b) Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto. The Company shall not permit
the transfer (i) to any Affiliate (as defined in Rule 405 under the Securities
Act of 1933, as amended) of an Investor or (ii) to a person or entity with whom
an Investor is part of a group for purposes of Section 13(d)(3) of the Exchange
Act of any Shares on the Company’s books or issue a new certificate representing
any Shares unless and until the person or entity referred to in clauses (i) or
(ii) of this subsection shall have executed a written agreement pursuant to
which such person or entity becomes a party to this Agreement and agrees to be
bound by all the provisions hereof as if such person or entity was a party
hereto.
          (c) Governing Law. This Agreement shall be governed in all respects by
the internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.
          (d) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits attached hereto.
          (e) Further Assurances. Each party hereto agrees to execute and
deliver, by the proper exercise of its corporate, limited liability company,
partnership or other powers, all such other and additional instruments
(including proxies) and documents and do all such other acts and things as may
be necessary to more fully effectuate this Agreement.
          (f) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof. No party hereto shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.
          (g) Specific Performance. Each of the parties hereto hereby
acknowledge that (i) the representations, warranties, covenants and restrictions
set forth in this Agreement are necessary, fundamental and required for the
protection of the Company and its stockholders and to preserve for the Company
and its stockholders the benefits of the Financing; (ii) such

4



--------------------------------------------------------------------------------



 



covenants relate to matters which are of a special, unique, and extraordinary
character that gives each such representation, warranty, covenant and
restriction a special, unique, and extraordinary value; and (iii) a breach of
any such representation, warranty, covenant or restriction, or any other term or
provision of this Agreement, will result in irreparable harm and damages to the
Company which cannot be adequately compensated by a monetary award. Accordingly,
the Company and Investors hereby expressly agree that in addition to all other
remedies available at law or in equity, the Company shall be entitled to the
immediate remedy of specific performance, a temporary and/or permanent
restraining order, preliminary injunction, or such other form of injunctive or
equitable relief as may be used by any court of competent jurisdiction to
restrain or enjoin any of the parties hereto from breaching any representations,
warranties, covenants or restrictions set forth in this Agreement, or to
specifically enforce the terms and provisions hereof.
          (h) Amendment. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Company and the Investors.
          (i) No Waiver. The failure or delay by a party to enforce any
provision of this Agreement will not in any way be construed as a waiver of any
such provision or prevent that party from thereafter enforcing any other
provision of this Agreement. The rights granted the parties hereunder are
cumulative and will not constitute a waiver of either party’s right to assert
any other legal remedy available to it.
          (j) Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement, with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.
          (k) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.
(signature page follows)

5



--------------------------------------------------------------------------------



 



     The parties have executed this Voting Agreement as of the first date above
written.

            AMKOR TECHNOLOGY, INC.,
A DELAWARE CORPORATION
      /s/ Joanne Solomon       Name:   Joanne Solomon      Title:   Corporate
Vice President
and Chief Financial Officer     

6



--------------------------------------------------------------------------------



 



INVESTORS

                  JAMES J. KIM       915 INVESTMENTS, LP    
 
               
/s/ James J. Kim
      By:   /s/ James J. Kim                       Name: James J. Kim      
Name: 915 Investments, LP             By: James J. Kim, General Partner    
 
                Shares Beneficially Owned:       Shares Beneficially Owned:    
 
                73,549,125 shares of Company Common Stock       0 shares of
Company Common Stock    
 
                14,098,633 shares of Company Common Stock       0 shares of
Company Common Stock     issuable upon the exercise of outstanding      
issuable upon the exercise of outstanding     options, warrants or other
rights(1)       options, warrants or other rights(1)    
 
                Address:       Address:    
1900 S. Price Road,
               
Chandler, AZ 85286
               

 

(1)   Does not include any Shares

